335 So. 2d 426 (1976)
In re Reginald Reese ROBINSON
v.
STATE.
Ex parte STATE of Alabama.
SC 1953.
Supreme Court of Alabama.
July 30, 1976.
William J. Baxley, Atty.Gen., and Jack Curtis, Asst.Atty.Gen., for petitioner.
None for respondent.
BEATTY, Justice.
Petition of the State of Alabama for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Robinson v. State, 58 Ala.App. ____, 335 So. 2d 420.
WRIT DENIED.
HEFLIN, C.J., and BLOODWORTH, JONES and SHORES, JJ., concur.